Citation Nr: 0108475	
Decision Date: 03/22/01    Archive Date: 03/29/01

DOCKET NO.  00-06 418	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs (VA)
Regional Office (RO) in Manila, the Republic of the 
Philippines



THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a previously-denied claim for entitlement to 
dependency and indemnity compensation based upon service 
connection for the cause of the veteran's death.

2.  Entitlement to dependency and indemnity compensation 
based upon the provisions of 38 U.S.C.A. § 1318.



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel



INTRODUCTION

The veteran had guerrilla service in the Philippines from 
September 1942 until January 1946 and service in the New 
Philippine Scouts from April 1946 until December 1947.  He 
died in February 1996.  The appellant is his widow.


FINDINGS OF FACT

1.  The appellant's claim for entitlement to service 
connection for the cause of the veteran's death was denied by 
Board decision of March 1999.  In July 1999, the Board denied 
the appellant's motion for reconsideration of the March 1999 
decision.  She was notified of each decision, but did not 
appeal either.

2.  Evidence received since the March 1999 primarily consists 
medical records reflecting treatment during the year prior to 
the veteran's death which do not relate the cause of the 
veteran's death to service or to his service-connected 
disabilities.  

3.  The veteran was not rated by the VA as totally disabled 
due to service-connected disability for a continuous period 
of at least ten years immediately preceding his death.  

4.  The veteran was not entitled to have been rated as 
totally disabled for a continuous period of at least ten 
years immediately preceding his death.   
CONCLUSIONS OF LAW

1.  The Board decision of March 1999 is final.  38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 2000); 38 C.F.R. § 20.1100 (2000).

2.  No new and material evidence has been submitted to reopen 
the claim for service connection for the cause of the 
veteran's death.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 
3.156(a) (2000).  

3.  Dependency and indemnity benefits under the provisions of 
38 U.S.C.A. § 1318 may not be paid to the appellant.  
38 U.S.C.A. § 1318 (West 1991 & Supp. 2000); 38 C.F.R. § 3.22 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Whether new and material evidence has been presented to 
reopen a previously-denied claim for entitlement to 
dependency and indemnity compensation based upon service 
connection for the cause of the veteran's death.

Following the veteran's death, the appellant submitted a 
claim for service connection for the cause of his death.  The 
claim was denied by the RO and she perfected a timely appeal 
to the Board of Veterans' Appeals (Board).  By decision of 
March 1999, the Board denied the claim as well, providing 
notice to the appellant.  In July 1999, the Board denied the 
appellant's motion for reconsideration of the March 1999 
decision.  She did not appeal the Board's decision to the 
United States Court of Appeals for Veterans Claims (Court), 
although she had been informed of the procedures for doing 
so.  The Board's decision is final.  38 U.S.C.A. § 7104; 
38 C.F.R. § 20.1100.

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition.  38 U.S.C.A. 
§ 5108.  See Hodge v. West, 155 F.3d 1356, 1362 (Fed. Cir. 
1998) (overruling the test set forth in Colvin v. Derwinski, 
1 Vet. App. 171 (1991), which stated that "new" evidence 
was "material" if it raised a reasonable possibility that, 
when viewed in the context of all the evidence, the outcome 
of the claim would change).      

According to VA regulation, "new and material evidence" 
means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  This 
definition "emphasizes the importance of the complete record 
for evaluation of the veteran's claim."  Hodge, 155 F.3d at 
1363.  In determining whether evidence is "new and 
material," the credibility of the new evidence must be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992); 
but see Duran v. Brown, 7 Vet. App. 216, 220 (1994) ("Justus 
does not require the Secretary to consider the patently 
incredible to be credible").

At the time of the March 1999 Board decision, the pertinent 
evidence before the Board consisted of the veteran's service 
medical records, private post-service medical records, VA 
medical records, the veteran's death certificate, and the 
appellant's contentions to the effect that the veteran's 
service-connected orthopedic disabilities contributed to his 
death by causing him to be confined to his bed toward the end 
of his lifetime.  Also before the Board was a VA medical 
opinion that upon review of the veteran's service and post-
service medical records, including his death certificate, a 
VA physician judged that there was no relationship between 
the cause of his death and his service or his service-
connected disabilities.

Since the final March 1999 Board decision, the appellant has 
submitted additional private medical records reflecting 
treatment during the year prior to the veteran's death.  
These records reflect contemporaneous testing and treatment 
only and do not relate the cause of the veteran's death to 
service or to his service-connected disabilities in any way, 
however.  As such, they do not bear directly and 
substantially upon the specific matter under consideration; 
that is the records do not clarify in any way the issue of 
whether the veteran's death could be related to service or to 
his service-connected disabilities.  See Cox v. Brown, 5 Vet. 
App. 95 (1993).

The appellant has also submitted duplicate copies of medical 
evidence which had already been considered by the Board.  
Because the duplicate copies are redundant, they cannot 
constitute new or material evidence to support reopening the 
appellant's claim.  Our review of the appellant's written 
argument and hearing testimony presented in support of the 
attempt to reopen the claim convinces us that her contentions 
are likewise duplicative and redundant, as her argument 
substantially mirrors the argument she made in support of the 
previously-denied claim.

The Board concludes that none of the newly-submitted evidence 
is new and material within the meaning of 38 C.F.R. 
§ 3.156(a).  Accordingly, the appellant's claim for service 
connection for the cause of the veteran's death may not be 
reopened.  38 U.S.C.A. § 5108.   


Additional considerations

The Board has decided this appeal on a different basis that 
the RO did, as the RO found the appellant had submitted new 
and material evidence and then proceeded with further review 
of the claim.  It is our responsibility, however, to perform 
our own analysis as to whether the appellant submitted new 
and material evidence.  Once a Board decision becomes final 
under § 7104(b), "the Board does not have jurisdiction to 
consider [the previously adjudicated claim] unless new and 
material evidence is presented, and before the Board may 
reopen such a claim, it must so find."  Barnett v. Brown, 83 
F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. 
App. 167, 171 (1996)  "When new and material evidence has 
not been submitted in a previously disallowed claim 
"[f]urther analysis . . . is neither required, nor 
permitted."  Id.  This analysis is not prejudicial to the 
appellant, however, because she has presented argument in 
support of a new and material evidence claim and she was 
aware all along that her claim would be analyzed under a new 
and material standard.  The fact that the Board has halted 
its analysis at an earlier point than the RO is thus not 
legally harmful to the appellant.  


Entitlement to dependency and indemnity compensation based 
upon
the provisions of 38 U.S.C.A. § 1318.

Even though a veteran died of non-service-connected causes, 
VA will pay death benefits to the surviving spouse or 
children in the same manner as if the veteran's death were 
service-connected, if:  (1) The veteran's death was not the 
result of his or her own willful misconduct, and (2) At the 
time of death, the veteran was receiving, or was entitled to 
receive, compensation for service-connected disability that 
was:  (i) Rated by VA as totally disabling for a continuous 
period of at least ten years immediately preceding death; 
(ii) Rated by VA as totally disabling continuously since the 
veteran's release from active duty and for at least five 
years immediately preceding death.  38 U.S.C.A. § 1318; 
38 C.F.R. § 3.22.

"Entitled to receive" means that at the time of death, the 
veteran had service-connected disability rated totally 
disabling by VA but was not receiving compensation because:  
(1) VA was paying the compensation to the veteran's 
dependents; (2) VA was withholding the compensation under 
authority of 38 U.S.C.A. § 5314 to offset an indebtedness of 
the veteran; (3) The veteran had applied for compensation but 
had not received total disability compensation due solely to 
clear and unmistakable error in a VA decision concerning the 
issue of service connection, disability evaluation, or 
effective date; (4) The veteran had not waived retired or 
retirement pay in order to receive compensation; (5) VA was 
withholding payments under the provisions of 10 U.S.C. 
1174(h)(2); (6) VA was withholding payments because the 
veteran's whereabouts was unknown, but the veteran was 
otherwise entitled to continued payments based on a total 
service-connected disability rating; or (7) VA was 
withholding payments under 38 U.S.C.A. § 5308 but determines 
that benefits were payable under 38 U.S.C. 5309.  "Rated by 
VA as totally disabling" includes total disability ratings 
based on unemployability.  Id.

To be entitled to benefits under these provisions, a 
surviving spouse must have been married to the veteran (1) 
For at least 1 year immediately preceding the date of the 
veteran's death; or (2) For any period of time if a child was 
born of the marriage, or was born to them before the 
marriage.  Id.

During the time period that this appeal was pending, the law 
was amended to provide that dependency and indemnity benefits 
could also be paid if the veteran was a former prisoner of 
war who died after September 30, 1999, and the disability was 
continuously rated totally disabling for a period of not less 
than one year immediately preceding death. (Nov. 30, 1999, 
P.L. 106-117, Title V, Subtitle A, § 501(b), 113 Stat. 1573; 
Nov. 1, 2000, P.L. 106-419, Title IV, § 404(a)(2), 114 Stat. 
1864.); 65 FR 43699, July 14, 2000.

When a law or regulation changes after a claim has been filed 
or reopened, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to an 
appellant applies unless Congress provided otherwise or 
permitted the Secretary to do otherwise and the Secretary 
does so.  Marcoux v. Brown, 9 Vet. App. 289 (1996); Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, because it 
is not shown that the veteran was a prisoner of war, the 
change in the law does not apply to the appellant's case.  
Thus, an analysis of whether the newer version is more 
beneficial to the appellant would serve no useful purpose.  

Review of the veteran's claims file reveals that shortly 
after his discharge from service, he submitted an application 
for service connection.  The benefit sought was granted and 
he began receiving VA compensation benefits effective in 
1947.  He was conscientious in reporting increases in his 
disability symptoms throughout his lifetime, as evidenced by 
the numerous periodic claims for increased compensation and 
VA examination reports and concomitant rating decisions.  At 
the time of his death, his service-connected disabilities 
were rated as follows:  bilateral hearing loss, 60 percent 
disabling; residuals of fractures of L-2, L-3, L-4 with 
hypertrophic degenerative disease of the lumbar spine and 
bilateral sacroiliac arthritis, 20 percent disabling; sciatic 
neuralgia of the lower extremities, 10 percent disabling; and 
residuals of malaria, zero percent disabling.  The combined 
disability rating of 70 percent had been in effect since May 
1987.  An October 1994 rating decision had denied further 
increases in the compensation rate for each disability based 
upon the results of VA examinations conducted in 1993 and 
1994 along with private medical evidence submitted by the 
veteran.  

In applying the criteria of 38 U.S.C.A. § 1318 to this fact 
pattern, we first note that there is no indication that the 
veteran's death was the result of his own willful misconduct.  
However, at the time of his death, he was receiving 
compensation for service connected disabilities which were 
not rated as totally disabling.  In response to claims which 
he, himself had filed, the RO had re-evaluated his overall 
level of impairment twice during the ten years preceding his 
death.  Both times, in 1987 and 1994, the RO had arranged for 
evidentiary development in the form of collecting private 
medical records reflecting contemporaneous medical treatment 
and providing comprehensive VA examinations for the specific 
purpose of evaluating the impairment arising from each 
service-connected disability.  Both times, in 1987 and 1994, 
the RO had concluded that the veteran's overall level of 
impairment due to service-connected disabilities amounted to 
70 percent, rather than 100 percent.  This high rating was in 
itself a recognition that the veteran had severe impairment 
which made it difficult for him to obtain and keep 
employment.  By the same token, however, the RO upon two 
separate occasions, based upon medical evidence in 
conjunction with the veteran's own contentions, deemed that 
his service-connected impairment was not so severe as to 
warrant a total disability rating.  

The appellant has not specifically raised a claim for clear 
and unmistakable error in any of the prior rating decisions 
and the Board does not discern any such egregious error in 
our review of the prior decisions.  As noted above, the 
evidentiary development performed in connection with each 
claim appears to have been thorough and comprehensive and the 
RO applied the rating schedule provisions in a conscientious 
and careful manner.  The correct statutory and regulatory 
provisions were applied to the correct and relevant facts in 
each.  See 38 C.F.R. § 3.105(a).  In this regard, we note 
that the United States Court of Appeals for Veterans Claims 
(Court) has repeatedly interpreted this provision as 
requiring more than mere misinterpretation of facts or 
difference of opinion as to the facts or interpretation of 
the facts.  Thompson v. Derwinski, 1 Vet. App. 251 (1991); 
Oppenheimer v. Derwinski, 1 Vet. App. 370 (1991); Russell v. 
Principi, 3 Vet. App. 310 (1992); Fugo v. Brown, 6 Vet. App. 
40 (1993).

Thus, because the veteran was not rated by the VA as totally 
disabled due to service connected disability for a continuous 
period of at least ten years immediately preceding death and 
was not entitled to have been rated as totally disabled, 
dependency and indemnity benefits under the provisions of 
38 U.S.C.A. § 1318 may not be paid to the appellant.  The 
preponderance of the evidence is therefore against her claim 
and her appeal must be denied.

ORDER

As no new and material evidence has been submitted, the claim 
for entitlement to service connection for the cause of the 
veteran's death is not reopened and the appeal is denied.

Dependency and indemnity compensation under the provisions of 
38 U.S.C.A. § 1318 is denied.




		
	V. L. Jordan
	Member, Board of Veterans' Appeals





	(CONTINUED ON NEXT PAGE)



 

